Citation Nr: 1023279	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1969 to 
June 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2009, the Board remanded this claim for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The Board observes that, in addition to remanding the claim 
listed above, in November 2009, it also denied a claim for 
service connection for tinnitus, on appeal at that time.  The 
Board's decision with respect to that claim is final.  See 
38 C.F.R. § 20.1100 (2009).  


FINDING OF FACT

A hearing loss disability was not noted in service or for 
many years after, and is not related to service; an organic 
disease of the nervous system was not manifest within one 
year of separation.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a July 2005 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the January 2010 supplemental statement of 
the case.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  However, there is no prejudice 
to the Veteran, as the claim is being denied, and thus, no 
disability rating or effective date will be assigned by the 
Board.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded an 
examination as to the etiology of his hearing loss.  This 
examination was adequate because it was performed by a 
medical professional based on solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  While the 
Veteran has asserted that the examination was not adequate, 
when offered a new examination, he failed to report, and has 
provided no explanation for this failure.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination scheduled in conjunction with an original 
compensation claim, and a claimant, without good cause, fails 
to report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a), (b) 
(2009).

As the Veteran has failed, without good cause, to report for 
a VA examination scheduled in conjunction with his original 
post-service claim for compensation, the Board will evaluate 
the claim based on the evidence of record.  No further 
attempts to obtain a VA examination are necessary or 
warranted.  


II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Regarding an in-service injury or disease, the Board notes 
that the Veteran's service records indicate that he served as 
an aircraft fuel systems mechanic during a period of war.  
The Veteran asserts that he was exposed to loud noise, 
including the noise of jet engines.  While the Veteran does 
not contend that he actually engaged in combat with the 
enemy, within the meaning of 38 U.S.C.A. § 1154(b), the 
Veteran has asserted that his hearing loss is related to 
noise, and not specifically to combat.  The Veteran is 
competent to describe his experience of noise in service.  
The Board finds the Veteran's account to be credible and 
consistent with the service records.  38 U.S.C.A. § 1154(a).  
Thus a finding with respect to combat is not necessary, as 
the Board accepts the Veteran's account regarding noise 
exposure.

Service treatment records show that at an induction 
examination in February 1969, puretone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
X
15
LEFT
10
5
10
X
10

In December 1969, an audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
25
30
LEFT
10
10
10
15
15
20

In August 1970, the Veteran reported no history of ear 
trouble or hearing loss.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
10
20
20
40
LEFT
15
10
15
20
20
15

In September 1970, puretone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
10
20
20
40
LEFT
15
10
15
20
20
15

On a hearing evaluation of September 1972, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
30
25
LEFT
15
15
15
30
30
30

At a separation examination in April 1973, the Veteran's ears 
and ear drums were normal.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
15
10
LEFT
5
5
5
10
0
0

While a hearing loss disability was not shown in service, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

After service, there is no record of complaint of or 
treatment for hearing loss until 2005, more than 30 years 
after separation.  Thus, service connection on a presumptive 
basis is not warranted.  The Veteran underwent VA examination 
in November 2005.  At that time, the Veteran reported having 
worked as an aircraft field technician during service, a fact 
confirmed by service treatment records.  The Veteran reported 
using hearing protection and being exposed to aircraft engine 
noise, but not artillery fire.  Following separation, he 
reported working in an oil field for one year as a core 
analyst, but was not exposed to loud noises.  A physical 
examination revealed clear ear canals and tympanic membranes 
within normal limits.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
39
LEFT
35
23
35
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner diagnosed the Veteran 
with moderate sensorineural hearing loss in the right ear and 
moderately severe sensorineural hearing loss in the left ear.  
The examiner opined that hearing loss was not related to 
noise exposure in service.  

There is no medical opinion that conflicts with that of the 
November 2005 examiner.  While the Veteran believes his 
hearing loss is related to noise exposure in service, 
establishing the etiology of hearing loss, where as here, it 
does not correspond in time to a specific event, is not a 
matter for lay observation, but requires medical knowledge.  
In fact, the Veteran maintains that he was told he had a 
hearing loss disability in service.  However, there is no 
such finding in the service records, and the audiological 
measurements taken during service do not reveal a hearing 
loss disability.  Rather, the clinical evidence indicates a 
post-service onset of hearing loss.  Most significant, the 
Veteran reported in a signed statement at separation that he 
had no history of hearing loss.  Clearly, his current 
assertions conflict with his statement at discharge.  As his 
statement at discharge is consistent with the clinical 
findings at that time, and was made purely in the context of 
medical treatment, and not in the context of a claim for 
benefits, the Board finds it more credible than his current 
assertions.  Accordingly, the Veteran's opinion is less 
probative than the opinion of the November 2005 examiner, and 
the normal findings at discharge, and for 30 years 
thereafter.  

In reaching this determination, the Board is fully aware that 
there is some evidence of hearing loss during service that 
did not rise to the level of a hearing loss disability.  
Hensley, (cited above).  However, at separation, the 
audiometric findings were normal, thus, chronicity in 
service, and continuity of symptomatology after service can 
be legitimately questioned.  

Under these circumstances, the Board finds that the claim for 
service connection for a hearing loss disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


